Exhibit 10.2(1)(g)

SEVENTH AMENDMENT

TO THE

A. H. BELO

SAVINGS PLAN

A. H. Belo Corporation, a Texas corporation (the "Company"), delegated to its
Benefits Administrative Committee (the "Committee") the authority to amend the
A. H. Belo Savings Plan, as amended and restated January l, 2015 (the "Plan")
and has amended the Plan previously six times. The Company's authority to amend
the Plan is contained in Article 15 of the Plan, and the Company delegated its
authority to the Committee via its Charter. Pursuant to its authority, the
Committee hereby amends the Plan effective as of December 1, 2019, by adopting
this Seventh Amendment to the Plan (this "Amendment") as provided herein.

l. Section 1.15 is deleted in its entirety and amended and replaced with the
following effective on and after December 1, 2019:

"l.15 Compensation means the base pay, overtime pay, shift differential pay,
premium pay, bonuses and commissions paid to an Employee by the Participating
Employers for services performed for the Participating Employers, excluding (i)
any awards (other than annual incentive compensation awards), whether paid in
cash, Company Stock or any other medium, under the A. H. Belo 2017 Incentive
Compensation Plan, the A. H. Belo 2008 Incentive Compensation Plan, the Belo
2004 Executive Compensation Plan, or any other long term incentive compensation
plan; (ii) any payment made after the later of (A) 2 1/2 months after the
Employee's termination of employment or (B) the end of the Plan Year that
includes the Employee's date of termination of employment; (iii) any payment
made in connection with or after the Employee's termination of employment that
would not have been made if the Employee had continued in employment, such as
severance pay or any other amount that would not qualify as compensation under
Section 1.415(c)-2(e)(3) of the Treasury Regulations; and (iv) any other form of
remuneration. In addition, Compensation includes any contributions made by the
Participating Employers on behalf of an Employee pursuant to a deferral election
under any employee benefit plan containing a cash or deferred arrangement under
Code section 401 (k) and any amounts that would have been received as cash but
for an election to receive benefits under a cafeteria plan meeting the
requirements of Code section 125. Effective January 1, 2009, Compensation will
include differential wage payments (within the meaning of Code section
414(u)(12)) that are paid to a Participant by a Participating Employer. The
annual Compensation of an Employee taken into account for any purpose will not
exceed $265,000 for any Plan Year beginning after December 31, 2014, as adjusted
for cost-of-living increases in accordance with Code section 401(a)(17). The
annual Compensation of an Employee who is covered by a collective bargaining
agreement will also be subject to any applicable limit on the amount of such
Compensation that may be taken into account for the purpose of the Plan.
Notwithstanding the foregoing, effective December 1, 2019, solely for the
purpose of calculating and funding a Participant's Deferral Contribution,
Compensation shall include any award of Long Term Incentive Compensation."





--------------------------------------------------------------------------------

 

2. Section 7.1(c) is deleted in its entirety and amended and replaced with the
following effective on and after December 1, 2019:

"(c) Participant's Consent to Certain Payments. If the amount of a Participant's
vested Account balance exceeds $1,000, the Committee will not distribute the
Participant's vested Account balance to him prior to the date distributions are
required to begin under Article 12 following his attainment of age 70 1/2,
unless he elects to receive a distribution at any earlier date following
termination of employment. For purposes of the preceding sentence, the value of
a Participant's vested Account balances will include that portion that is
attributable to is Rollover Account. A distribution may be made less than 30
days after the Participant has been furnished an explanation of his distribution
options provided that (i) the Committee clearly informs the Participant that he
has the right to consider whether to accept a distribution and whether to
consent to a particular form of distribution for at least 30 days after he has
been provided the relevant information, (ii) the Participant affirmatively
elects to waive the 30-day notice period and receive a distribution, and (iii)
with respect to a distribution to which Code section 417 applies, the
Participant is permitted to revoke the election and make a new election at any
time prior to the later of the date of distribution or the expiration of the
seven-day period after the explanation of distribution options is provided to
the Participant. Notwithstanding the foregoing effective on and after December
1, 2019, if the amount of a Participant's vested Account balance, calculated in
accordance with this Section 7.1(c), exceeds $1,000 but is less than or equal to
$5,000, upon the Participant's failure to affirmatively elect a particular form
of distribution for at least 30 days after he has been provided the relevant
information, the Committee shall cause the Participant's vested Account balance
to be paid in a direct rollover to an individual retirement account designated
by the Committee."

No other provision of the Plan is amended by this Amendment.

Approved by the Committee and executed by a duly authorized Committee
representative on behalf of the Committee at its meeting on the 19th day of
November, 2019.

﻿

 

 

 

﻿

 

A. H. BELO CORPORATION

﻿

By:

/s/ Julie Hoagland

﻿

Name:

Julie Hoagland

﻿

Title:

Chief People Officer

﻿

﻿





--------------------------------------------------------------------------------

 

A. H. BELO CORPORATION

RESOLUTIONS OF THE

BENEFITS ADMINISTRATION COMMITTEE

﻿

November 19, 2019

Resolutions Regarding the Seventh Amendment to the A. H. Belo Savings Plan

WHEREAS, A. H. Belo Corporation (the "Company") maintains the A. H. Belo Savings
Plan, as amended and restated January 1, 2015 (the "Plan") and has amended the
Plan previously six times;

WHEREAS, Article 15 of the Plan provides that the Company may amend the Plan
from time to time;

WHEREAS, the Company has delegated its authority to amend the Plan to the
Benefits

Administration Committee of the Company (the "Committee") via its Charter;

WHEREAS, the Company desires to amend the Plan to expand the definition of
"Compensation" for purposes of calculating and funding the employee deferral
contributions to include any award of Long Term Incentive Compensation (the
"Compensation Definition");

WHEREAS, the Company desires to amend the Plan to provide for automatic rollover
of vested account balances of more than $1,000 but equal to or less than $5,000
for participants who have terminated employment with the Company and have failed
to timely affirmatively elect how their vested account balances should be
distributed (the "Automatic Rollover"); and

WHEREAS, the Committee has deliberated and believes it is in the best interests
of the Plan's participants to approve the limited change to the Compensation
Definition with respect to the compensation used to calculate and fund employee
deferral contributions and the Automatic Rollover pursuant to the Seventh
Amendment to the Plan, attached hereto as Exhibit-A (the "Seventh Amendment").

NOW, THEREFORE BE IT RESOLVED, that the Committee hereby approves the adoption
of the Seventh Amendment effective on and after December 1, 2019;

RESOLVED FURTHER, that the appropriate members of the Committee be, and each of
them hereby is, authorized, empowered and directed, in the name and on behalf of
the Committee or the Plan, to execute and deliver any agreements, documents,
instruments or certificates necessary, appropriate or desirable, and to take all
such further actions, and to incur and pay all such fees and expenses, as such
member or members deem necessary, appropriate or desirable in order to
effectuate the purposes of the foregoing resolution;





--------------------------------------------------------------------------------

 

RESOLVED FURTHER, that any actions taken by any member of the Committee prior to
the adoption of the foregoing resolution are, to the extent consistent with such
resolution, hereby ratified, confirmed, authorized and approved in all respects
as actions by and in the name and on behalf of the Committee; and

RESOLVED FURTHER, that the taking of any action or the preparation, execution or
delivery of any document by any member of the Committee to effectuate the
purposes of the foregoing resolution shall be conclusive evidence that such
action or document was determined to be necessary, appropriate or desirable.



--------------------------------------------------------------------------------

 



EXHIBIT A

SEVENTH AMENDMENT

[See attached.]





--------------------------------------------------------------------------------

 



SUMMARY OF SEVENTH AMENDMENT TO THE A. H. BELO SAVINGS PLAN

This summary provides the Benefits Administration Committee (the "Committee") of
A. H. Belo Corporation (the "Company") with an overview of the proposed Seventh
Amendment to the A. H. Belo Savings Plan (the "Amendment"). The Amendment is
intended to become effective as of December 1, 2019.

For the purposes of calculating and funding the employee deferral contributions
only, the

Amendment expands the definition of compensation under the Plan to include any
award of Long Term Incentive Compensation. This expansion will allow employees
to contribute an additional amount of their income from the Long Term Incentive
Compensation, if so desired, without requiring the Company to increase its
contributions.

In addition, the Amendment provides that participants who (i) have terminated
employment with the Company, (ii) have a vested account balance of over
$1,000.00 and up to $5,000.00, and (iii) have failed to affirmatively elect how
their full vested account balance should be distributed within 30 days of being
provided the relevant tax notice and distribution election information will have
their full vested account balances automatically rolled over to an individual
retirement account. This change will reduce the number of participants with
small account balances who remain in the Plan but are not actively managing
their Plan account.

In the event that the Committee approves the Amendment, the Committee should be
aware that its selection of a default individual retirement account is a
fiduciary decision.



--------------------------------------------------------------------------------